TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00744-CV



                            Angula Yvonne Torrance-Bey, Appellant

                                                  v.

                                Bank of America, N.A., Appellee


           FROM THE COUNTY COURT OF LAW NO. 1 OF TARRANT COUNTY
        NO. 2012-006797-1, HONORABLE TERRIE LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Angula Yvonne Torrance-Bey filed a notice of appeal in November 2013.

She stated that she was appealing a “memorandum opinion and judgment on contest for affidavit of

inability to pay costs.” She attached a copy of a memorandum opinion and judgment issued by the

Fort Worth Court of Appeals. See Torrance-Bey v. Bank of America, No. 02-12-00480-CV,

2013 Tex. App. LEXIS 10685 (Tex. App.—Fort Worth Aug. 22, 2013, no pet.) (mem. op.) (noting

that appellant failed to pay filing fee and dismissing appeal for failure to comply with a requirement

of rules of appellate procedure and a supreme court order).

               On December 13, 2013, the Clerk of this Court requested a response from appellant

by December 23, 2013. The Clerk advised appellant that she must inform this Court of the basis on

which jurisdiction exists or that this Court would dismiss this cause for want of jurisdiction. See

Tex. R. App. P. 42.3(a); see also Tex. Gov’t Code §§ 22.201(d) (listing counties within Third Court
of Appeals District), .220(a) (“Each court of appeals has appellate jurisdiction of all civil cases

within its district of which the district courts or county courts have jurisdiction when the amount in

controversy or the judgment rendered exceeds $250, exclusive of interest and costs.”). Appellant

has not filed a response. We dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: January 17, 2014




                                                  2